Exhibit 10.2

 

June 7, 2012

 

SPX Corporation

13515 Ballantyne Corporate Place

Charlotte, North Carolina 28277

Attention:  Treasurer and Chief Financial Officer

Facsimile: 704-752-7487

 

Re:                               Amendment to Waiver

 

Ladies and Gentlemen:

 

Reference is made to that certain Waiver dated as of February 8, 2012 (the
“Waiver”) by and between SPX Corporation, a Delaware corporation (the “Parent
Borrower”) and Bank of America, N.A., in its capacity as administrative agent
(the “Administrative Agent”) under the Credit Agreement dated as of June 30,
2011 (as amended, restated, supplemented or otherwise modified from time to
time) among the Parent Borrower, the Foreign Subsidiary Borrowers from time to
time parties thereto, the Lenders from time to time parties thereto, and the
Administrative Agent.   Capitalized terms used in this letter agreement but not
defined herein shall have the meanings given to them in the Waiver.

 

Pursuant to your request, we hereby agree with you to amend Section 3 of the
Waiver in its entirety to read as follows:

 

3.             Waiver of Compliance by the Parent Borrower with Respect to the
Service Solutions Entities.  Pursuant to Section 5.11(a) of the Credit
Agreement, the Administrative Agent hereby waives compliance with
Section 5.11(a) of the Credit Agreement by the Parent Borrower and the Guarantee
and Collateral Agreement (including with respect to such Service Solutions
Entities becoming Guarantors or Grantors and the Capital Stock of such Service
Solutions Entities being pledged), in each case with respect to the Service
Solutions Entities through and including October 2, 2012; provided that this
Waiver shall become null and void upon termination or expiration of the Sale
Agreement, at which time the Parent Borrower shall cause the Service Solutions
Entities either to (a) comply with the provisions of Section 5.11(a) within
thirty (30) days of such termination or expiration or (b) be dissolved or merged
into existing Loan Parties.

 

Except as expressly modified and amended in this letter agreement, all of the
terms, provisions and conditions of the Waiver shall remain unchanged and in
full force and effect.

 

This letter agreement may be executed in any number of counterparts, each of
which will constitute an original and all of which, when taken together, will
constitute one agreement.  Any signature pages of this letter agreement
transmitted by fax or PDF will have the same legal effect as an originally
executed signature page. THIS LETTER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return this letter agreement to us.

 

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

 

 

 

 

ACCEPTED AND AGREED TO

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

SPX CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title: [Executive Vice President,

 

Treasurer and Chief Financial Officer]

 

 

SPX Corporation

AMENDMENT TO WAIVER

 

--------------------------------------------------------------------------------